SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

433
CA 15-00413
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


CELLINO & BARNES, P.C., PLAINTIFF-RESPONDENT,

                      V                            MEMORANDUM AND ORDER

LAW OFFICE OF CHRISTOPHER J. CASSAR, P.C., AND
CHRISTOPHER J. CASSAR, DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


THE LAW OFFICES OF CHRISTOPHER J. CASSAR, P.C., HUNTINGTON
(CHRISTOPHER J. CASSAR OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

CELLINO & BARNES, P.C., BUFFALO (GREGORY V. PAJAK OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered December 9, 2014. The order denied the motion
of defendants for a change of venue.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Cellino & Barnes, P.C. v Law Office of
Christopher J. Cassar, P.C. ([appeal No. 1] ___ AD3d ___ [June 17,
2016]).




Entered:    June 17, 2016                        Frances E. Cafarell
                                                 Clerk of the Court